I concur in the judgment. As pointed out in the foregoing opinion, the Washington statute provides that "a divorce subsequent to the making of a will shall revoke the will as tothe divorced spouse." I think that this provision of the statute should be construed so as to give some meaning to the phrase "as to the divorced spouse." If appellants' contention be correct, the phrase has no meaning at all. It seems clear that the legislature intended that a party against whom a divorce had been granted for his or her misconduct should not be permitted to profit by the terms of a will made during the period of the marriage by the innocent spouse in whose favor the divorce was granted. While some Washington decisions hold, as well they might, that when a decree of divorce has been entered both parties are divorced, yet I do not understand that any of those decisions referred to or in any way involved the construction of the provision of the statute above quoted.
Upon the other questions discussed in the foregoing opinion I am in accord therewith.
A petition by appellant to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on January 31, 1924.
All the Justices concurred. *Page 651